UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ao none X
UNITED STATES OF AMERICA,
ORDER
Vv.
17 CR 163 (VB)
EGBERTO DEJESUS VAZQUEZ,
Defendant.
pene eee eee een eeneneen nen x

 

Defendant Vazquez has submitted a pro se “motion requesting judicial recommendation
for 12 months [Residential Re-entry Center] (“RRC”) placement pursuant to 18 U.S.C. §
3621(b)(4),” dated December 9, 2019. The motion will be separately docketed.

The motion is DENIED.

Ordinarily, a Court’s recommendations to the Bureau of Prisons are made at the time of
the imposition of sentence which, in this case, occurred on October 19, 2017. Thus, it is not
clear the Court has the authority, at this time, to make such a recommendation. However, even
assuming the Court does have that authority, the Court does not believe such a recommendation
is appropriate here, given the seriousness of the offense, the fact that defendant continued to run
his drug trafficking operation from jail after he was arrested, and the fact that defendant has
numerous prior convictions. On the other hand, the Bureau of Prisons (“BOP”) has the authority
to grant such an RRC placement, and nothing in this Order is meant to suggest that the BOP
should not exercise that authority. To be clear, the Court is not recommending that Mr. Vazquez
not be given a 12-month RRC placement—the decision whether to do so or not is entirely up to
the BOP.

The Clerk is instructed to mail a copy of this Order to defendant at the following address:

Egberto DeJesus Vazquez
Reg. No. 66785-054

FCI Allenwood Low

P.O. Box 1000

White Deer, PA 17887

Dated: January 27, 2020
White Plains, NY
vl haul |

 

Vincent L. Briccetti
United States District Judge

 
